Case 1:20-cv-00320-JMS-DML Document 102 Filed 04/19/21 Page 1 of 8 PageID #: 426




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

 GABRIELA NIEVES,                          )
                                           )
 Plaintiff,                                )
                                           )
 v.                                        )       Cause No. 1:20-cv-00320-JMS-DML
                                           )
 CARMEL CLAY SCHOOLS,                      )
                                           )
 Defendant.                                )


                     PLAINTIFF’S RESPONSE IN OPPOSITION TO
                       RAY LAWRENCE’S MOTION TO QUASH


      Comes now Plaintiff Gabriela Nieves, by counsel, and responds in opposition to Ray

 Lawrence’s Motion to Quash, requesting that the Court enforce the subpoena and order

 Ray Lawrence to appear for a video deposition in the above captioned matter.

                                   I.    INTRODUCTION

      Ms. Nieves originally subpoenaed Ray Lawrence to testify in a deposition in relation

 to this case on January 19, 2021 at 11:00 a.m. On January 15, 2021, Ms. Nieves’ counsel

 received an email requesting that the deposition be postponed because Lawrence had

 retained counsel who had a scheduling conflict. Ms. Nieves’ counsel replied that he was

 “fine with postponing the deposition” and asked for a call in the following week to

 work out another day. There was no response to that request, and by February 22,

 Lawrence’s deposition had still not been rescheduled, prompting Ms. Nieves’ attorney

 to ask for March and April dates. On March 2, Ms. Nieves’ attorney asked if Lawrence


                                               1
Case 1:20-cv-00320-JMS-DML Document 102 Filed 04/19/21 Page 2 of 8 PageID #: 427




 would be available on the 28th. Lawrence’s attorney replied asking about the 29th. [See

 Ex. A, email chain.] There was no other communication from Lawrence’s attorney, and

 certainly no indication that he opposed the subpoena, objected to its scope, or would

 seek to quash it in its entirety, until the Motion under consideration was filed.

       The testimony Ms. Nieves seeks from Lawrence is relevant and necessary to show

 Carmel’s gross negligence and deliberate indifference in relation to the safety of its

 young student athletes, including her. Since the late 1970s or early 1980s, Carmel has

 only cared about one thing: winning. Even when Carmel has known about sexual

 predators in its coaching ranks, it has done nothing to change the culture to keep its

 students safe. Lawrence coached at Carmel from 1979 to 1994. As described below, he

 “fathered” the culture that led to their success in the pool. He’s also the first in a steady

 line of Carmel swim coaches to get in trouble for sex with minor athletes 1:




                                     II.    LEGAL STANDARD

       “Federal Rule of Civil Procedure 45 governs the issuance of subpoenas. The breadth

 of discoverable material via subpoena parallels the liberal scope permitted under Rule

 26(b) so long as the material sought is relevant, and not privileged.” Ruckelshaus v.

 Cowan, No. 1:17-cv-02009-JMS-MJD, 2018 U.S. Dist. LEXIS 233261, at *3 (S.D. Ind. Mar.

 28, 2018). “The party seeking to quash a subpoena bears the burden of establishing its



 1   June 4, 2011 headline from THE INDIANAPOLIS STAR; the full story is reproduced below.
                                                  2
Case 1:20-cv-00320-JMS-DML Document 102 Filed 04/19/21 Page 3 of 8 PageID #: 428




 objections.” Id. (citing Jackson v. Brinker, 147 F.R.D. 189, 194 (S.D. Ind. 1993)). “Undue

 burden or expense, actual or potential, must be shown by ‘a particular and specific

 demonstration of fact, as distinguished from stereotyped and conclusory statements.’

 Claims of undue burden are not exempt from the basic principle that unsupported

 statements of counsel are not evidence.” Id. at *7-8 (citing Gulf Oil Co. v. Bernard, 452

 U.S. 89, 102 n.16 (1981) and United States v. Adriatico-Fernandez, 498 F. App’x 596 (7th

 Cir. 2012)).

                                      III.   ARGUMENT

                A. Ray Lawrence has not explained what the undue burden is.

    Ray Lawrence’s attorneys surprised Ms. Nieves’ counsel with their Motion to Quash

 – they had never complained about the breadth of the subpoena or given Ms. Nieves’

 attorneys the opportunity to discuss and potentially limit it. They never raised any

 concerns that it was overly broad or unduly burdensome to allow Ms. Nieves’ attorneys

 the opportunity to mitigate the burden. And even now, they have not adduced any

 evidence to support their conclusions that it the subpoena is unduly burdensome.

    Attached as support to his Motion to Quash is the “Declaration of Non-Party

 Raymond M. Lawrence”. [Dkt. 98-2.] This ten-paragraph document describes

 Lawrence’s work history with Carmel and Speedway (¶¶ 1-7), misrepresents his

 association with Carmel Swim Club and USA Swimming generally (¶8, see below for

 discussion of misrepresentation), and denies that any current Carmel Athletics staff

 would have supervised his performance (¶¶9-10). That’s it.



                                               3
Case 1:20-cv-00320-JMS-DML Document 102 Filed 04/19/21 Page 4 of 8 PageID #: 429




       Lawrence does not say that compiling responsive documents will take an inordinate

 amount of time, cause him an unallowable level of inconvenience, or result in a loss of

 income to him. Nor would we expect such an argument, since the subpoena in question

 (see Dkt. 98-1) only seeks those documents in Lawrence’s possession, not “all documents”

 unqualified.

       Without knowing what exactly the burden is, neither the Court nor Ms. Nieves can

 do anything to alleviate the burden. The Court cannot quash the subpoena as unduly

 burdensome based only on the unsupported statements of counsel. The Motion should

 be denied.

          B. Lawrence’s testimony is particularly important given his creation of the
            swimming culture at Carmel and his own sexual misconduct with athletes
                                          while there.

       There has been a decades-long culture of sexualization and sexual abuse of

 swimmers in Carmel’s program; for the girls, it started with Ray Lawrence, who, when

 speaking of Carmel High School’s achievements in swimming championships, stated:

 “The real key is that the coaches that followed have all maintained that culture.” 2

 Swimming Superiority, TAMPA BAY TIMES, Jan. 16, 2006.




 2   https://www.tampabay.com/archive/2006/01/15/swimming-superiority/
                                              4
Case 1:20-cv-00320-JMS-DML Document 102 Filed 04/19/21 Page 5 of 8 PageID #: 430




     That culture, and the system that supports it, is the brainchild of Ray Lawrence, the

 “father of Carmel Swimming”:




     Bob Kravitz, Carmel keeps on winning, for 23 years in a row, The Indianapolis Star,

 February 15, 2009. 3

     The culture that Lawrence created, the systemic change that he caused Carmel to

 adopt in support of it, and the legacy that he created for himself and for Carmel has not

 only resulted in State swimming championships for the school (although that is all they

 seem to care about). Multiple kids, that we know about, were badly hurt and abused by

 their coaches along the road to those championships, including by the architect himself:

 Ray Lawrence.

     Before Carmel Coach Goelz 4, Ms. Nieves’ rapist, there was Carmel Coach Richard

 Rice, who killed himself after being charged with raping a girl he coached at Carmel. 5




 3 Full story attached as Exhibit B.
 4 Banned for life by USA Swimming (see https://www.usaswimming.org/safe-
 sport/individuals-suspended-or-ineligible).
 5 See Exhibit C.


                                               5
Case 1:20-cv-00320-JMS-DML Document 102 Filed 04/19/21 Page 6 of 8 PageID #: 431




 Before Rice, there was Tony Young, who was criminally charged for failing to report the

 sodomy of a child he coached. 6 And before Tony Young, there was Ray Lawrence.

       Just over two years after THE INDIANAPOLIS STAR published its article lauding

 Lawrence’s legacy at Carmel, it ran this one:




       THE INDIANAPOLIS STAR, Page C5 (June 4, 2011).

          As USA Swimming’s banned list indicates, the measure (which Lawrence did not

 appeal) was related to sexual misconduct:


                                                                                       7




 6   See Exhibit D.
 7
     See https://www.usaswimming.org/safe-sport/individuals-suspended-or-ineligible
                                               6
Case 1:20-cv-00320-JMS-DML Document 102 Filed 04/19/21 Page 7 of 8 PageID #: 432




     Note that Lawrence was not banned until March 2011 – prior to that time,

 presumably, he was a member of USA Swimming, quite contrary to his sworn

 statement that he had no “formal association with . . . USA Swimming generally since

 approximately 1995.” [Dkt. 98-2, ¶ 8.]

     Ms. Nieves needs to know about the culture that Ray Lawrence created at Carmel,

 and she is entitled to inquire into it from the person who gladly waxed poetic about it to

 the media until his star fell in 2011.

     C. Ms. Nieves cannot get documents from our adversary; for one thing, Carmel
        keeps covering their bad actions up.

     Ms. Nieves cannot get the information from Carmel itself. To the extent the

 information would even be available from Carmel, she has tried. But Carmel’s esteem

 and protectionism for Lawrence (or maybe for itself?) seems to know no bounds. On

 information and belief, in 2016, five years after he was banned for life for sexual

 misconduct while at Carmel, Carmel invited Lawrence to be a guest of honor at a

 celebration of the Carmel Clay Girls Swim Team. And to this day, Lawrence is still a

 member of Carmel’s Athletic Hall of Fame. 8 Carmel has no plans to remove him from it.

 (Ex. F, Inskeep Dep. 74:20-76:13.)

     Perhaps most egregiously (and the most clear example of Carmel covering its

 tracks), Carmel wrote glowing letters of recommendation for Lawrence to become a

 school administrator, despite knowing the real reasons for Lawrence’s departure from



 8

 https://carmel.touchpros.com/ProfilePortrait.aspx?type=Athletes&searchBy=LastName&searc
 hQuery=L&Id=267343&page=0&tabid=435&donor_search=Sports
                                              7
Case 1:20-cv-00320-JMS-DML Document 102 Filed 04/19/21 Page 8 of 8 PageID #: 433




 Carmel. These letters of recommendation (attached as Exhibit E) were not produced by

 Carmel in response to Ms. Nieves’ discovery requests, but were provided by Speedway

 in response to a third party subpoena.

    Something is seriously wrong when the administration at a high school knows that

 an employee is crossing the line with students and does nothing to stop him. Whatever

 the culture or systemic change Lawrence started at Carmel was, it meant that nobody took

 steps to prevent the violent rape of Ms. Nieves.

                                   IV.    CONCLUSION

            For the foregoing reasons, the Motion to Quash should be denied.

                                          Respectfully submitted,

                                          s/ Jonathan Little
                                          Jonathan Little, jon@sllawfirm.com
                                          Annemarie Alonso, annie@sllawfirm.com
                                          SAEED & LITTLE, LLP
                                          #189 – 133 West Market Street
                                          Indianapolis, IN 46204
                                          (317) 721-9214

                               CERTIFICATE OF SERVICE

       I certify that the foregoing was filed using the Court’s CM/ECF System. Service

 will be made on all counsel of record by operation of the same.

 April 19, 2021                           s/ Jonathan Little
                                          Jonathan Little




                                             8
